DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on March 7, 2022.  As directed by the amendment: claims 1-2, 4-6 and 8 have been amended, claims 3 and 7 have been cancelled, and no claims have been added.  Thus, claims 1-2, 4-6 and 8 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the §112(b) rejections of the previous action. 
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (Erickson), US 2008/0057106 A1 in view of Kugler et al. (Kugler), US 2007/0093781 A1.
Regarding claim 1, Erickson discloses a method for forming a catheter (implantable device 60, P0069 and shown in Fig. 3) comprising: providing an elongated member (body member 62, P0069 having length L1 as shown in Fig. 3) having a straight section (distal end 68, P0079, wherein the distal end of the body member is used to pierce the body during insertion, and at least the distal end is rigid and suitable for piercing the body, P0120 and P0124) and a flexible portion (the device is an assembly of components made from different materials, P0124, wherein the device, excluding the distal end, is flexible P0120, and the flexible portion is the body member 62 proximal of the distal end) proximal to the straight section, and a pathway (body member can be a tube, P0074, and the pathway is the lumen within the tube) extending through the catheter for transporting fluids to and from a tissue (the pathway is fully capable of transporting fluids to and from a tissue); and providing the flexible portion with sufficient rigidity for rotational movement through the tissue so that the tissue can be lodged between the pre-determined curvature (P0053), subsequent to the straight section being lodged in the tissue (P0079 and P0124).
Erikson does not teach advancing a shaping member having a helical section with a pre-determined curvature along the flexible portion, so that the flexible portion mimics the pre-determined curvature of the shaping member; shaping the flexible portion to assume the pre-determined curvature.
However, Kugler teaches advancing a shaping member (mandrel or tube 610, P0066 and shown in Fig. 6) having a helical section with a pre-determined curvature (Fig. 6) along the flexible portion (within shaft 604, Fig. 6), so that the flexible portion mimics the pre-determined curvature of the shaping member; shaping the flexible portion to assume the pre-determined curvature (Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the implantable device of Erikson with the mandrel of Kugler for the purpose of forming the flexible portion of Erikson.
Regarding claim 2, Erikson in view of Kugler teaches the method of claim 1 wherein the shaping member is a rigid insert (Kugler, mandrel 610 is sufficiently rigid to impart a helical configuration to shaft 604, P0066) disposed within the pathway for shaping the flexible portion.  
Regarding claim 5, Erikson discloses a method for forming a catheter (implantable device 60, P0069 and shown in Fig. 3) comprising: providing an elongated tube (body member can be a tube, P0074) having a rigid, and straight, insertion end (distal end 68, P0079, wherein the distal end of the body member is used to pierce the body during insertion, and at least the distal end is rigid and suitable for piercing the body, P0120 and P0124), a flexible portion (the device is an assembly of components made from different materials, P0124, wherein the device, excluding the distal end, is flexible P0120, and the flexible portion is the body member 62 proximal of the distal end), and a pathway (the pathway is the lumen within the tube) extending through the elongated tube. 
Erikson does not teach engaging a shaping member provided with curved configuration to the flexible portion of the elongated tube to provide the flexible portion with a shape approximating the configuration of the member; and allowing the flexible portion to retain the curved configuration of the shaping member upon removing the shaping member.  
However, Kugler teaches engaging a shaping member (mandrel or tube 610, P0066 and shown in Fig. 6) provided with curved configuration to the flexible portion of the elongated tube (shaft 604, P0066) to provide the flexible portion with a shape approximating the configuration of the member (Fig. 6 and P0066); and allowing the flexible portion to retain the curved configuration of the shaping member upon removing the shaping member (the shaft 604 may be rotated relative to the inner member 610 to cause rotation of the helical wire threads, which may be used to engage the vessel wall and advance around the total occlusion in the subintimal path, P0066, and thus once engaged with the subintimal wall as shown in Figs. 5 and 30A, the shaft 604 retains the curved configuration).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the implantable device of Erikson with the mandrel of Kugler for the purpose of forming the flexible portion of Erikson.
Regarding claim 6, Erikson in view of Kugler teaches the method of claim 5 wherein the shaping member is a rigid insert (Kugler, mandrel 610 is sufficiently rigid to impart a helical configuration to shaft 604, P0066) disposed in the pathway for shaping the flexible portion.
Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (Erickson), US 2008/0057106 A1 in view of Hsueh et al. (Hsueh), US 2015/0231368 A1.
Regarding claim 1, Erickson discloses a method for forming a catheter (implantable device 60, P0069 and shown in Fig. 3) comprising: providing an elongated member (body member 62, P0069 having length L1 as shown in Fig. 3) having a straight section (distal end 68, P0079, wherein the distal end of the body member is used to pierce the body during insertion, and at least the distal end is rigid and suitable for piercing the body, P0120 and P0124) and a flexible portion (the device is an assembly of components made from different materials, P0124, wherein the device, excluding the distal end, is flexible P0120, and the flexible portion is the body member 62 proximal of the distal end) proximal to the straight section, and a pathway (body member can be a tube, P0074, and the pathway is the lumen within the tube) extending through the catheter for transporting fluids to and from a tissue (the pathway is fully capable of transporting fluids to and from a tissue); and providing the flexible portion with sufficient rigidity for rotational movement through the tissue so that the tissue can be lodged between the pre-determined curvature (P0053), subsequent to the straight section being lodged in the tissue (P0079 and P0124).
Erikson does not teach advancing a shaping member having a helical section with a pre-determined curvature along the flexible portion, so that the flexible portion mimics the pre-determined curvature of the shaping member; shaping the flexible portion to assume the pre-determined curvature.
However, Hsueh teaches advancing a shaping member (mandrel 2001, P0090 and shown in Fig. 21A) having a helical section with a pre-determined curvature (Fig. 21A) along the flexible portion (element 2104 of Fig. 21D), so that the flexible portion mimics the pre-determined curvature of the shaping member; shaping the flexible portion to assume the pre-determined curvature (Fig. 21D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the implantable device of Erikson with the mandrel of Hsueh for the purpose of forming the flexible portion of Erikson.
Regarding claim 4, Erikson in view of Hsueh teaches the method of claim 1, wherein the shaping member is a jacket for shaping the flexible portion (Hsueh, mandrel 2001 supports the sides of the tube to reduce ovalization, P0090, and thus is a jacket).
Regarding claim 5, Erikson discloses a method for forming a catheter (implantable device 60, P0069 and shown in Fig. 3) comprising: providing an elongated tube (body member can be a tube, P0074) having a rigid, and straight, insertion end (distal end 68, P0079, wherein the distal end of the body member is used to pierce the body during insertion, and at least the distal end is rigid and suitable for piercing the body, P0120 and P0124), a flexible portion (the device is an assembly of components made from different materials, P0124, wherein the device, excluding the distal end, is flexible P0120, and the flexible portion is the body member 62 proximal of the distal end), and a pathway (the pathway is the lumen within the tube) extending through the elongated tube.
Erikson does not teach engaging a shaping member provided with curved configuration to the flexible portion of the elongated tube to provide the flexible portion with a shape approximating the configuration of the member; and allowing the flexible portion to retain the curved configuration of the shaping member upon removing the shaping member.  
However, Hsueh teaches engaging a shaping member (mandrel 2001, P0090 and shown in Fig. 21A) provided with curved configuration (Fig. 21A) to the flexible portion of the elongated tube (element 2104 of Fig. 21D) to provide the flexible portion with a shape approximating the configuration of the member; and allowing the flexible portion to retain the curved configuration of the shaping member upon removing the shaping member (Fig. 21D).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the implantable device of Erikson with the mandrel of Hsueh for the purpose of forming the flexible portion of Erikson.
Regarding claim 8, Erikson in view of Hsueh teaches the method of claim 5, wherein the member is a jacket for shaping the flexible portion (Hsueh, mandrel 2001 supports the sides of the tube to reduce ovalization, P0090, and thus is a jacket).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783